Per curiam.
The decision of Chief Justice Marshall in Aaron Burr’s Case, “that there was no necesf sity for delivering the j urymen, who had been or should be sworn, into the custody of the marshal, until the whole number had been impanneled and sworn,” 1 Burr’s trial p. 882, and the opinion of this court in; Martin’s Case, 2 Leigh 745, are decisive authorities against the prisoner’s application.
Clopton, J. dissented, upon the authority of M’ Caul’s Case, 1 Virg. Ca. 271, 303-6.
Writ oe error denied.